UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-8A Notification Of Registration Filed Pursuant To Section 8(a) Of The Investment Company Act Of 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: JNL Strategic Income Fund LLC Address of Principal Business Office: 225 West Wacker Drive Suite 1200 Chicago, IL 60606 Telephone Number (including area code): (517) 381-5500 Name and Address of Agent for Service of Process: The Corporation Trust Company Corporation Trust Center 1209 Orange Street Wilmington, Delaware 19801 With copies to: Diane E. Ambler K&L Gates LLP 1treet Washington, DC 20006-1600 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: Yes [X] No [] SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has caused this notification of registration to be duly signed on its behalf in the city of Chicago and State of Illinois on the 3rd day of August 2012. JNL Strategic Income Fund LLC By: /s/ Mark D. Nerud Mark D. Nerud Manager Attest: /s/ Susan S. Rhee Name: Susan S. Rhee Title: Vice President, Chief Legal Counsel & Secretary
